FILED

UNm;D sTATEs 1)1sTR1CT CoURT FEB - 5 2013

FOR THE DlSTRlCT OF COLUMBlA Clerk, U.S. District & Bankruptcy
Courts for the District of Columbia

STEPHEN J. BECKER.
Plaintiff.
v.

Civil Action No.  

SHELITA N. PARHAM, et al.,

\/\y\y\_/\/\/\/\_/\_/

Defendants.
MEMORANDUM OPINION

This matter is before the C ourt on consideration of the plaintiffs application to proceed
informal pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

In the Superior Court of the District of Columbia, defendant Shelita Parham has obtained
a civil protection order which, among other things, ordered the plaintiff to refrain from making
threats against Ms. Parham and her parents and to stay away from Ms. Parham, her parents. and
her children. The plaintiff brings this civil rights action against Ms. Parham, her parents. and all
thejudges associated with the case and complains of judicial misconduct.

This Court has no jurisdiction to review or reverse the decisions ofthe Superior Court of
the District of Columbia Court of Appeals and declines to intervene or otherwise involve itself in
matters before the District of Columbia courts. See, e.g., Mr)2010 WL 2884661, at *1 (D.D.C. July lO. 2010); Fleming v. UnitedState.s', 847 F. Supp.
170, 172 (D.D.C. 1994), q_ff’d, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150

(1995).

Accordingly, the Court will dismiss this action. An Order consistent with this

mma

DATE: /
Zb  United Statds Distl‘ict judge

Memorandum Opinion is issued separately.